

Adult Entertainment Capital, Inc.
15641 Redhill Ave. Suite 200
Tustin Ca, 92780


 
August 28, 2008
 
ComedyNet.TV,
444 Broadway 4th Floor
New York, NY 10013
Attention: Mark Graff


 
Dear Mr. Graff,
 
This Letter of Intent ("LOI") sets forth the terms and conditions of a Proposal
by Adult Entertainment Capital, Inc ("AEC"). AEC will acquire 100 %
ofComedyNet.TV, mc. ("CNET") via an Asset Purchase or Stock Purchase or other
mutually agreed acquisition structure. AEC and CNET may also be referred to
herein collectively as the "Parties".
 
1. FORM OF TRANSACTION. The transaction (the "Transaction") will consist of ABC
acquiring from CNET all assets and business operations of CNET. In addition AEC
will receive all license agreements, and all joint venture agreements of CNET,
whether internationally and domestic in nature.
 
2. PURCHASE PRICE. The purchase price $3,500,000. The payment shall be in two
parts as follows:
 
1) The assumption of debt and payables in the amount of approximately
$2,100,000. The $2,100,000 of debt will have an agreed-upon payout schedule
based upon successful capital formation amounts. Further, the debt holders of
CNET (approximately $1,600,000) will have an option to convert to equity of the
AEC at 5 cents per share for a period to be determined. $500,000 will be used to
reduce trade payables, pay deferred salary of the principals, and settle
outstanding Federal and State withholding tax obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
2) $1,400,000 of common stock of the AEC at a basis of 3 cents per share. Of the
$1,400,000, the present CNET private placement shareholders will receive
$1,000,000, and the $400,000 balance will be distributed to the other CNET
shareholders on a pro-rata basis.
 
3. BUSINESS OPERATION. The parties agree that upon execution of this LOI, AEC
will assume the roles and responsibilities of managing and operating the CNET
business, retaining President Mark Graff and CFO/COO Jim Hatch. It further
agreed, that the parties will work together to ensure that necessary working
capital is made available to CNET.
 
4. TIMING. The parties hereto agree to use their best efforts to negotiate and
execute an Asset Purchase or Stock Purchase Agreement no later than 2 weeks
after the execution of this LOI and close (the "Closing") the Transaction no
later than 30 days after the execution of this LOI by the parties hereof.
 
5. EACH PARTY TO BEAR OWN EXPENSES. AEC and CNET shall each be responsible for
their own respective expenses incurred in connection with this LOI and the
contemplated transaction, including, without limitation, legal fees and other
professionals' fees pertaining to due diligence, such as accountant's fees to
prepare financial statements of CNET, and the negotiations, preparation and
execution of the Stock Purchase Agreement and/or Asset Purchase Agreement.
 
6. EXCLUSIVITY. AEC and CNET agree that none of them nor any of their
representatives or affiliates shall initiate, solicit, respond to, provide
documents or information to nor enter into any discussions or negotiations
regarding any proposal or offer to engage in a similar equity transaction,
whether in the form of an asset or capital stock transaction or otherwise, with
any other party following their execution of this LOI until the Closing or the
termination of this LOI in the manner detailed in Paragraph 7 below.
 
7. CONFIDENTIALITY. AEC acknowledges that information to be provided by, or on
behalf of, the CNET, is highly confidential in nature ("CNET Confidential
Information"), which CNET Confidential Information will include, but not be
limited to, the CNET's customer lists, product pricing, product costs, and
contact information. CNET acknowledges that information to be provided by or on
behalf of AEC is bighly confidential in nature ("AEC Confidential Information"),
which ABC Confidential Information shall include, but is not limited to, all
proprietary information relating AEC. For purposes hereof, "CNET Confidential
information" and AEC Confidential Information shall be referred, in context, to
as "Confidential Information." Should the Transaction not Close, each party
hereto agrees to return all materials and all copies thereof to the party who
provided same, within ten business days of written notification there from, that
negotiations have been terminated. Each party hereto further agrees to maintain
confidentiality of such Confidential Information as may be learned during the
due diligence for a period of three years from the termination of negotiations.
 
 
2

--------------------------------------------------------------------------------

 
 
Each party hereto shall maintain the confidentiality of the existence and
contents of this LOI, the resultant due diligence investigations, the
negotiations, preparations and execution of the Stock Purchase or Asset Purchase
Agreement and the contents thereof from any and all third parties, including but
not limited to customers, employees, and suppliers of the CNET and the AEC
during the exclusivity period and for three years thereafter should the
contemplated transaction not take place. Each party to this LOI who, directly or
indirectly, receives Confidential Information in connection with this LOI (a"
Receiving Party") hereby agrees to indemnity any other party hereto (an
"Indemnified Party") who suffers damage as a result of such Receiving Party
disclosing Confidential Information, without the express prior written consent
of the Indemnified Party, which consent may be withheld or delayed in such
party's sole and absolute discretion. Such indemnification and damages shall
include any losses sustained by the Indemnified Party, including, but not
limited to, counsel fees. Without limitation to the foregoing each party to this
LOI acknowledges that the Confidential Information of the Disclosing Party
provided pursuant to this LOI, constitutes unique, valuable and special business
of the Disclosing Party, and that disclosure thereof may cause irreparable
injury to the Disclosing Party. Accordingly, each party to this LOI that
receives any Confidential Information pursuant to this LOI agrees that the
remedy at law for any breach of the covenants contained in this LOI may be
inadequate, and in recognition thereof, agrees that the Disclosing Party shall,
in addition thereto, be entitled to injunctive relief without bond, upon a
finding by a court of competent jurisdiction of a breach of any of the
Confidential Information provisions of this LOI, which relief shall in addition
to and not in derogation of any other remedies which may be available to the
Disclosing Party as a result of the breach.
 
It is understood by the Parties that AEC desires to make a press release
regarding this letter of intent. No Party shall unreasonably withhold their
written consent allowing AEC to issue said press release in a timely manner.
Parties understand that AEC also has obligations to report all material
transactions pursuant to various SEC regulations, and the reporting of this
transaction in compliance with SEC regulations shall not breach the
confidentiality provisions of this section.
 
8. TERMINATION. Neither CNET nor AEC may terminate this Agreement unless a
definitive Asset Purchase or Stock Purchase Agreement is not executed within the
time provided herein, or only by mutual agreement between AEC and CNET, or by
the failure of one of the Parties to cooperate pursuant to the terms of this
LOI.
 
9. GOVERNING LAW AND JURISDICTION. This Agreement shall be governed by the laws
of the State of Delaware. By executing this Agreement, the parties hereby
expressly consent that they will be subject to the personal jurisdiction of a
state or federal court sitting in the State of California, and any dispute
arising under this Agreement shall be resolved in such court.
 
10. BINDING AGREEMENT. When duly executed, this Agreement shall become binding
upon the parties and shall allow the parties to proceed with due diligence and
to complete the Stock Purchase Agreement as provided herein.
 
 
3

--------------------------------------------------------------------------------

 
 
11. FINDER'S FEES. None apply.
 
 
Respectfully yours,
 
Adult Entertainment Capital, INC
 


By: /s/ Milton C. Ault III
 
Milton “Todd” Ault III, CEO
 
Approved by:
 


 
ComedyNet.TV, Inc.
 


By: /s/ Mark Graff
 
Mark Graff, CEO